DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 10, lines 16-19, filed 7 April 2021, with respect to objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn in view of the amendment to the specification. 

3.	Applicant’s arguments, see page 11, lines 7-19, filed 7 April 2021, with respect to the 35 USC 112(b) rejection of claims 1-14 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 1-14 has been withdrawn in view of the amendments to the claims. 

4.	Applicant’s arguments, see page 11, line 20 to page 13, line 22, especially page 12, line 13 to page 13, line 19, filed 7 April 2021, with respect to the 35 USC 102 rejection of claims 13 and 14 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 13 and 14 has been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record does not teach or fairly suggest the industrial plant of claim 1 wherein the sorption buffer device is suitable for accommodating the at three different regions of elevated loading of the sorbent.

Allowable Subject Matter

s 1-23 are allowed.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
June 19, 2021